Filed 4/16/15 Marriage of Olden CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                        COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


In re the Marriage of SHANNON KOLLEEN and                                                    C076571
MARK ALVIN OLDEN.

SHANNON KOLLEEN OLDEN,                                                          (Super. Ct. No. 13FL06545)

                   Respondent,

         v.

MARK ALVIN OLDEN,

                   Appellant.




         Appellant Mark Alvin Olden appeals from a domestic violence restraining order
issued on April 11, 2014. Appellant asserts he was not given proper notice of the hearing
on the restraining order, but he does not provide factual or legal authority to support his
claim. We affirm the order of the court.
         “ ‘A judgment or order of the lower court is presumed correct. All intendments
and presumptions are indulged to support it on matters as to which the record is silent,



                                                             1
and error must be affirmatively shown. This is not only a general principle of appellate
practice but an ingredient of the constitutional doctrine of reversible error.’ [Citations.]”
(Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) Accordingly, we must adopt all
inferences in favor of the judgment, unless the record expressly contradicts them. (See
Brewer v. Simpson (1960) 53 Cal.2d 567, 583.) It is an appellant’s burden to
affirmatively show error by citing an adequate record to support his summary of the facts
and legal authority to support each analytical point made; otherwise, the point is
forfeited. (See, e.g., Hernandez v. California Hospital Medical Center (2000)
78 Cal.App.4th 498, 502.) These restrictive rules of appellate procedure apply to
appellant even though he is representing himself on appeal. (Leslie v. Board of Medical
Quality Assurance (1991) 234 Cal.App.3d 117, 121; see also Wantuch v. Davis (1995)
32 Cal.App.4th 786, 795.)
       Appellant’s sole claim on appeal is he “was not served correctly and due process
was not adhered to.” Appellant fails, however, to support his claim with any citation to
authority or the record on appeal. (See Cal. Rules of Court, rule 8.204(a)(1)(B), (C).)
His claim is thus forfeited. (See Badie v. Bank of America (1998) 67 Cal.App.4th 779,
784-785; see also Opdyk v. California Horse Racing Bd. (1995) 34 Cal.App.4th 1826,
1830-1831, fn. 4.)
                                       DISPOSITION
       The order of the trial court is affirmed.

                                                        RENNER                 , J.

We concur:


     RAYE                    , P. J.


     HULL                    , J.



                                              2